News Release For Immediate ReleaseFor Further Information, Contact: May 29, 2008George Lancaster, Hines 713/966-7676 George_lancaster@hines.com HINES REIT ACQUIRES 4050 AND 4 (DALLAS) – The Dallas office of Hines, the international real estate firm, announced today that Hines REIT has acquired 4050 and 4055 Corporate Drive from Dividend Capital Trust. Hines is the sponsor of Hines REIT, and is responsible for the acquisition, management and leasing of its assets. Located in the DFW Airport East submarket, 4050 and 4055 Corporate Drive are single-story Class A industrial warehouse facilities within the DFW Trade Center, a 180-acre office and distribution park just four miles north of the DFW International
